Citation Nr: 0711137	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-17 985A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for low back strain 
with low back pain.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board observes that, by way of his June 2003 VA Form 9 
(substantive appeal), the veteran also perfected appeals to 
the Board concerning additional claims for service connection 
for residuals of a right rib cage and upper chest injury, 
dental trauma, bruxism, and temporomandibular joint (TMJ) 
syndrome.  In a September 2005 rating decision, the RO 
indicated his right rib cage, dental trauma, bruxism, and TMJ 
claims were a component of his service-connected somatoform/ 
post-traumatic stress disorder (PTSD).  And the rating for 
his psychiatric disorder was increased, accordingly, to 30 
percent as of December 29, 2000 (he previously had a 10 
percent rating as of that date), and to an even higher 50 
percent as of April 25, 2003 (the effective date of his prior 
30 percent rating).  He was informed that rating action 
represented a full grant of the benefit sought for those 
claims, and he did not appeal.  The December 2005 and March 
2007 statements from his representative only addressed his 
claims for a low back disorder and COPD.  Indeed, the 
representative's December 2005 statement specifically 
indicated the grant of a higher rating for the 
PTSD/somatoform disorder, with the inclusion of those 
additional conditions, "resolved" that claim.  So only the 
claims concerning the low back disorder and COPD remain at 
issue.

To support his claims, the veteran testified at a hearing at 
the RO in January 2004 before a local decision review officer 
(DRO).  During the hearing, the veteran withdrew his sinus 
and bronchitis claims, to the extent they were previously a 
component of his COPD claim.  Therefore, those claims also 
are not before the Board.  38 C.F.R. § 20.204 (2006).

Regrettably, because further development is required 
concerning the claim for service connection for a low back 
disorder, this claims is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  The 
Board, however, will go ahead and adjudicate the claim for 
COPD.


FINDINGS OF FACT

1.  The veteran did not have COPD during service or for many 
years after.

2.  Although he now has the condition, and has since June 
1985 or thereabouts, it is not shown to be related to his 
military service - including to any injuries he sustained on 
active duty or by way of a service-connected disability.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
and the implementing VA regulations are codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 
4) degree of disability, and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, in a November 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim, as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of or submit any further evidence 
in his possession pertaining to his claim.  The letter 
explained why his claim was denied and indicated what types 
of evidence he could submit in order to have a successful 
claim.  Moreover, the three requirements of service 
connection were explained.  There was additional mention, 
albeit erroneously, of the requirement of new and material 
evidence to reopen a previously denied - and unappealed, 
claim.  Since, however, there is no finality in this case, 
the veteran does not have to surpass this threshold 
preliminary evidentiary burden, before having his claim 
considered on the full merits (i.e., on a de novo basis), so 
the RO's mistaken mention of that was tantamount to mere 
dicta.  And ultimately there was no harm since, as indicated, 
the RO also included the necessary language concerning the 
underlying merits adjudication of the claim for service 
connection.

As for the timing of the VCAA notice, as mentioned, it was 
sent in November 2005 so did not precede the RO's initial 
adjudication of the claim in February 2002.  But after 
receiving the VCAA letter in November 2005, the veteran and 
his representative did not identify or submit any additional 
evidence, in response, in support of the claim.  And that, in 
turn, negated any need to readjudicate the claim in another 
SSOC because there was no additional evidence to consider.  
The error in the timing of the VCAA notice, therefore, has 
been cured.  See Mayfield III and Prickett, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical records, private medical records, VA 
treatment and examination reports, lay statements, a hearing 
transcript, photographs, and correspondence from his 
accredited representative.

The VCAA's provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to him.  See Pelegrini, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against his claim 
for service connection, any question concerning an 
appropriate downstream disability rating or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to him.  Thus, any such 
error is harmless and does not prohibit consideration of his 
claim on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is permissible, as well, on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



The veteran contends he was assaulted during service, that he 
developed pain in his ribs as a residual of that injury and 
because he could not cough properly, which in turn led to the 
development of COPD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  But that said, nothing on file shows the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, 
his contentions of a link between his COPD and service, no 
matter how sincere, cannot constitute competent medical 
evidence concerning this determinative issue.  38 C.F.R. § 
3.159(a)(1).

The veteran's service medical records from June 1972 mention 
his report of having been beaten up.  He had bruised ribs, so 
a chest x-ray was ordered.  In July 1972 he again reported 
for treatment, complaining of chest pain due to that prior 
incident.  Chest x-rays were negative and there were no 
abnormal findings relating to his lungs.  Other service 
records from September 1971 and August 1972 indicate 
diagnoses of upper respiratory infections, but there was no 
evidence of lower respiratory involvement.  The veteran's 
military service ended in September 1973.

Following service, the first diagnosis for COPD is found in 
private medical records from June 1985.  That was over 11 
years after the veteran was discharged from the military.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).  In that report, 
hyperinflation of the lungs was indicated by x-rays, which 
were otherwise unremarkable.  He was noted to smoke heavily 
and was urged to stop.



Subsequent private treatment records confirm the veteran's 
ongoing problems with COPD.  November 1986 records show that 
COPD consistent lung changes were shown on x-rays.  A note 
from March 1991 indicates he had COPD and was ordered to 
discontinue smoking cigarettes.  Chest x-rays from August 
1997 suggest mild hazy infiltrates in both lung bases.  In a 
note dated in June 1999, he was diagnosed with progressive 
COPD.  These notes also indicate he continued to smoke 
heavily.

The veteran underwent a VA orthopedic examination in February 
2001.  His military and medical history was discussed and he 
recounted being struck in the chest during service in an 
altercation.  He said that he was originally told by the 
doctor of a bruised heart.  He reported experiencing sharp 
chest pain, but there is no indication this was something 
other than his continued musculoskeletal complaints.  He 
reportedly smoked between three fourths to one full pack of 
cigarettes per day.  His chest x-ray was normal.

VA records from October 2002 note a small right apical 
pneumothorax.  No effusion was seen and there was no 
indication of COPD.  A small subcutaneous emphysema was also 
noted, but this is not a lung condition.

Private notes from November 2002 indicate the veteran was 
hospitalized for a pneumothorax that apparently resulted from 
an acute injury.  These records indicate treatment was 
initiated promptly and the condition resolved.  X-rays 
disclosed his right lung appeared clear and the left lung had 
extensive ground glass attenuation in the upper and lower 
lobes with one small area of consolidation laterally in the 
lower lobe.

In December 2004, the veteran was provided a VA respiratory 
examination.  His claims file was reviewed and pertinent 
military and medical history discussed.  His history of 
normal VA chest x-rays and the pneumothorax resulting from 
the right intercostal nerve block were noted.  He reported 
that he coughs up yellow phlegm and has bronchitis.  He said 
he smokes one to one-and-a-half packs of cigarettes per day.  
He reported trouble breathing in his right lung.  His pain 
was localized to the reported site of his trauma in service 
and the place where his chest tube was located when his 
pneumothorax was treated.

On objective physical examination, the veteran's respirations 
were 16 per minute.  Based on the results of his chest x-
rays, he was diagnosed with bronchitis-type COPD; the fact 
that he was a heavy smoker was added directly to this 
diagnosis.  This is probative evidence he has a current lung 
condition, COPD, as he alleges, but also probative evidence 
this condition is unrelated to his military service - 
including any injuries he may have sustained in the assault 
in question, but instead is the result of his chronic 
cigarette smoking habit.

In support of his claim, the veteran submitted photos dated 
in September 1994 showing scarring on his right chest wall, 
indicative a thoracotomy.  At his hearing in January 2004, he 
testified extensively about his chest wall injury, but did 
not advance any new theories on a relationship between his 
current COPD and service.  Lay statements submitted were also 
generally unrelated to the issue on appeal.

The competent medical evidence shows the veteran is a heavy 
smoker, and indeed has been for quite some time even despite 
his doctor's repeated recommendations that he quit.  He has 
had chronic COPD since June 1985 or thereabouts.  He had no 
respiratory condition during service, or for many years 
after, and there is no medical evidence linking his COPD to 
his military service - again, including to any injuries he 
may have sustained in the assault in question.  It is worth 
repeating there were over 11 years after service before the 
first medical indication of this disease.  Furthermore, there 
is no evidence establishing even the remote possibility of a 
relationship between this respiratory disease and his 
military service; instead, by all credible accounts, his COPD 
stems entirely from his chronic smoking.  And as an 
additional point worth mentioning, service connection is 
expressly precluded for disability - including COPD, 
resulting from his use of tobacco products, if, as here, he 
filed his claim on or after June 9, 1998, and even if the 
Board were to assume purely for the sake of argument that he 
began smoking during service and resultantly developed an 
addiction to nicotine while in service.  See 38 U.S.C.A. 
§ 1103; 38 C.F.R. § 3.300.



For these reasons and bases, the claim for service connection 
for COPD must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).


ORDER

Service connection for COPD is denied.


REMAND

When adjudicating claims for service connection, all possible 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Private medical records from December 1985 onward indicate 
the veteran has a diagnosed chronic low back condition (low 
back strain with pain).  In his January 2004 hearing 
testimony and in his various written submissions, he has 
contended that his back pain results from a twisted posture 
that is caused by his rib problems.  And as a result of the 
RO's September 2005 rating decision, those rib (i.e., chest) 
problems are now considered part and parcel of his service-
connected psychiatric disorder - PTSD and undifferentiated 
somatoform disorder.  

Other evidence, including the report of his February 2001 VA 
examination, mention the veteran's altered gait and inward 
step tend to indicate his posture is affected by his service-
connected condition.  This leaves open the possibility that 
his low back strain and back pain could be affected by this 
service-connected disability.  But there is no medical 
opinion specifically addressing this potentially alternative 
basis of entitlement.



As explained when adjudicating the veteran's claim for COPD, 
service connection is permissible on a secondary basis for 
disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  And the 
Court has also held that service connection may be granted 
for a disability that is chronically aggravated by a service-
connected condition, but that compensation is limited to the 
degree of additional disability attributable to the 
aggravation.  See Allen, 7 Vet. App. at 448-449.

Here, an examination and medical opinion are needed to 
determine whether there is a medical nexus (etiological link) 
between the veteran's low back strain and pain and his 
service-connected acquired psychiatric disorder.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

The Board also sees the veteran was provided a VCAA letter in 
November 2005 wherein the evidentiary requirements were 
discussed for reopening a previously denied and unappealed 
claim with new and material evidence.  But as indicated when 
adjudicating his COPD claim, there is no finality in this 
case - so no need to surpass this threshold preliminary 
evidentiary burden of submitting new and material evidence.  
And the letter also contained, as it should have, an 
explanation of the three requirements for establishing his 
entitlement to service connection on the full merits, so that 
letter ultimately contains the necessary information, 
arguably negating any need to send another letter.  Since, 
however, the veteran's low back claim is being remanded, 
regardless, the RO should send the veteran proper VCAA notice 
addressing the requirements of a successful service 
connection claim.  See Dingess/Hartman v. Nicholson, 9 Vet. 
App. 473 (2006);  See also 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)



It also appears the veteran continues to receive treatment 
for his low back disorder.  So these additional records 
should be obtained.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1) and (2); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the low back claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
letter concerning his claim for service 
connection for a low back disorder.  The 
letter must:  1) advise him of the type of 
evidence needed to substantiate this claim 
- and not, as mistakenly indicated in the 
prior November 2005 VCAA letter, on the 
basis of new and material evidence; 2) 
advise him of what evidence VA will 
obtain; 3) advise him of what evidence he 
is responsible for obtaining; and 4) tell 
him to submit all relevant evidence in his 
possession.  The letter should also 
include an explanation of the information 
or evidence needed to establish a 
downstream disability rating and an 
effective date for this claim, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 9 Vet. App. 473 (2006).

2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for a low back 
disorder since July 2005.  And with his 
authorization, obtain these additional 
records.

3.  Schedule the veteran for an 
appropriate VA examination to ascertain 
whether any current low back disability is 
proximately due to, the result of, or has 
been chronically aggravated by his 
service-connected PTSD/somatoform disorder 
- and, in particular, whether his low 
back strain and pain stem from a 
twisted posture that is caused by his rib 
(chest) problems, which are now considered 
part and parcel of the PTSD/somatoform 
disorder.  It is imperative that the 
claims file be made available to the 
designated examiner for review of the 
veteran's pertinent medical and other 
history; this includes a complete copy of 
this remand.  Any diagnostic testing or 
evaluation deemed necessary to make this 
determination should be performed.

After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

a) Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current low back disability is causally 
related to any injury or symptomatology 
documented in the service medical records?

b) Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current low back disability is proximately 
due to or the result of the veteran's 
service-connected somatoform/PTSD 
disorder?

c) Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current low back disability has been 
chronically aggravated by the veteran's 
service-connected somatoform/PTSD 
disorder?

4.  Then readjudicate the low back claim, 
considering not only:  a) whether service 
connection is warranted on a direct basis, 
but also b) on a secondary basis.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


